DETAILED ACTION
Applicant: ROTHSCHILD, Peter J.
Assignee: Viken Detection Corporation
Attorney: Ronald Demsher (Reg. No.: 42,478)
Filing: §371 National Stage Application filed 02/19/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-22 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/US2019/046989 filed 19 August 2019 with priority to Provisional Application 62/719,724 filed 20 August 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 02/19/2021 & 05/05/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a scanning region configured to accommodate a scan subject, the scanning region including a pathway along which the scan subject passes during an inspection scan, the pathway delineated by a continuum of contours of the scan subject between a starting location and an ending location” which is indefinite since it is unclear if “the pathway” is “delineated by a continuum of contours of the scan subject” or “the inspection scan”/”scatter images” are “delineated by a continuum of contours of the scan subject”.  The relationship between the “pathway”, “continuum of colours of the scan subject”, and the “inspection scan/scatter images” must be further defined with additional claim language to make it clear what is being “delineated by a continuum of contours”.  For purposes of examination, a scanner that allows a scan subject to walk under an arch or between scanner walls will correspond to the claimed invention.  Claims 2-13 inherit this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Pat. 6,094,472).
Smith discloses an inspection system (Figs. 5A-5D; Abstract -  a tracking assembly is employed to rotate the scanning plane through a tracking angle and in a direction progressing from the entrance to the exit of the portal, through which the person passes . . . to produce an image of the subject and any concealed objects carried by the subject), comprising:
a scanning region (Figs. 5A-5D – region between right side module 4 & left side module 6) configured to accommodate a scan subject (8), the scanning region including a pathway along which the scan subject passes during an inspection scan (Figs. 5A-5D – subject passes through), the pathway delineated by a continuum of contours of the scan subject between a starting location and an ending location (Figs. 5A-5D rotation of x-ray sources 10,10’: 32,34,36,38);

    PNG
    media_image1.png
    872
    969
    media_image1.png
    Greyscale

an x-ray source (10,10’), disposed in a fixed position with respect to the scanning region (Figs. 5A-5D – sources 10,10’ rotate from the same fixed positions), configured to generate one or more scanning x-ray beams (Figs. 5A-5D scan areas 20,22,24,26; C.9:L.6-48 X-rays that are scattered or reflected from the subject 8 are detected by the array of X-ray sensitive detectors that are positioned in the left side module 6, the right side module 4, and the ceiling 5), each of the one or more scanning x-ray beams incident obliquely on either (i) a front of the scan subject contours between the starting location and a middle location (Figs. 5A-5D scan areas 20,22), or (ii) a rear of the scan subject contours between the middle location and the ending location (Figs. 5A-5D scan areas 24,26);
one or more backscatter detectors arranged to detect radiation scattered (C.9:L.6-48 - a selected subset of the detectors, for example, those located in the module of the active X-ray source, operate to detect the backscattered X-rays) from the scan subject (8), and to produce a scattered radiation signal therefrom (C.9:L.6-48 – image generated from detected scattered x-rays); and
a controller (Fig. 1 computer processor 11) to create at least one scatter image of the scan subject based at least on the scattered radiation signal (C.9:L.6-48).

Regarding claim 2, Smith further discloses wherein a first one of the scanning x-ray beams is incident obliquely on the front of the scan subject contours between the starting location and the middle location, and a second one of the x-ray scanning beams is incident on the rear of the scan subject contours between the middle location and the ending location (Figs. 5A-5D scan areas 20,22,24,26).
Regarding claim 3, Smith further discloses wherein the first scanning x-ray beam and the second scanning x-ray beam are temporally interleaved (Figs. 5A-5D – when sources 10,10’ rotate they are temporally interleaved; Figs. 8A-8B same source 84 means 1st & 2nd beams interleaved; C.10:L.49-52).
Regarding claim 4, Smith further discloses wherein the x-ray source (Figs. 8A-8B source 84) comprises a single x-ray generating element that produces both the first one of the scanning x-ray beams (88) and the second one of the x-ray scanning beams (Figs. 8A-8B beam 89).
Regarding claim 5, Smith further discloses wherein the x-ray generating element comprises an x-ray tube (C.10:L.32-55 x-ray source 84).
Regarding claim 6, Smith further discloses wherein a chopper disk is used to create the one or more scanning x-ray beams (Fig. 2 chopper 16; C.10:L.60-64).
Smith further discloses wherein the scan subject is a person (Figs. 5A-5D person 8).
Regarding claim 10, Smith further discloses further comprising one or more constraints configured to cause the person (Figs. 5A-5D person 8) to walk through the one or more scanning x-ray beams (20,22,24,26), thereby causing a scan of the person to occur (Figs. 5A-5D).
Regarding claim 11, Smith further discloses wherein a transmission detector (Figs. 7A-7B transmission detectors 52,56; Figs. 8A-8B transmission detectors 90; Figs. 9A-9B 110,112; C.10:L.16-C.11:L.14) measures a transmitted intensity of at least one of the one or more scanning x-ray beams (Figs. 7A-7B transmission detectors 52,56; Figs. 8A-8B transmission detectors 90; Figs. 9A-9B 110,112; C.10:L.16-C.11:L.14).
Regarding claim 12, Smith further discloses wherein the at least one of the one or more backscatter detectors is disposed across the pathway during scanning, and is disposed outside of the pathway after scanning completes (Fig. 10 detectors are in the pathway when being irradiated by movable sources 150,150’).
Regarding claim 13, Smith further discloses wherein the controller (Fig. 1 processor 11; Abstract – storage means) comprises a processor and a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the system to create the scatter image based on the scattered radiation signal (Fig. 1 processor 11; Abstract – storage means), and to analyze the scatter image to detect presence of a threat item (C.2:L.61-67 detecting weapons).
Regarding claim 14, Smith discloses a method of inspecting a scan subject (Figs. 8A-8B subject 8), comprising:
generating, by an x-ray source (84) disposed in a fixed position (82) with respect to the scan subject (8), one or both of (i) a first scanning x-ray beam (88) and (ii) a second scanning x-ray beam (89), the first scanning x-ray beam configured to be incident obliquely on the scan subject from a first direction (Fig. 8A), and the second scanning x-ray beam configured to be incident obliquely on the scan subject from a second direction (Fig. 8B);

    PNG
    media_image2.png
    713
    588
    media_image2.png
    Greyscale

causing the scan subject (8) to pass through the first scanning x-ray beam such that as the scan subject moves, (i) the first scanning x-ray beam intersects the scan subject from the first direction beginning at the bottom portion of the scan subject and progresses upwards on the scan subject (Fig. 8A), and (ii) the second scanning x-ray beam intersects the scan subject from the second direction beginning at the top portion of the scan subject and progresses downwards on the scan subject (Fig. 8B);
detecting, by one or more backscatter detectors, radiation scattered from the scan subject, and producing a scattered radiation signal therefrom (90; C.10:L.32-55 - Scatter detectors and transmission detectors are located in the flooring 90 of the imaging system. The scatter detectors collect backscattered X-rays from the front of the subject's body, and the transmission detectors provide an outline scan of the subject to detect objects on the sides of the subject's body); and
creating a scatter image of the scan subject based at least on the scattered radiation signal (C.10:L32-55 – image of the subject’s body with scatter detectors).

Regarding claim 15, Smith further discloses further comprising temporally interleaving the first scanning x-ray beam and the second x-ray scanning beam (Figs. 5A-5D – when sources 10,10’ rotate they are temporally interleaved; Figs. 8A-8B same source 84 means 1st & 2nd beams interleaved; C.10:L.49-52).
Regarding claim 16, Smith further discloses further comprising generating the first scanning x-ray beam and the second x-ray scanning beam using a single x-ray generating element (Fig. 9E source 104).
Regarding claim 17, Smith further discloses wherein the x-ray generating element is an x-ray tube (x-ray source 10; x-ray source 84; C.6:L.1-25).
Regarding claim 18, Smith further discloses further comprising generating the one or more scanning x-ray beams using a chopper disk (Fig. 2 chopper 16; C.10:L.60-64).
Regarding claim 20, Smith further discloses wherein the scan subject is a person, and further comprising causing the person to walk through the first and second scanning x-ray beams, thereby causing a scan of the person to occur (Figs. 7A-7B; Figs. 9A-9B; C.10:L.58-60).
Regarding claim 21, Smith further discloses further comprising measuring a transmitted intensity of at least one of the first scanning x-ray beam and the second scanning x-ray beam (Figs. 7A-7B; C.10:L.16-31).
Regarding claim 22, Smith further discloses further comprising analyzing the scatter image to detect presence of a threat item (C.a2:L.61-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. 6,094,472) as applied to claim6, 1, and 14, respectively, above, and further in view of Gray et al. (US Pub. 2011/0274249).
Regarding claim 7, Smith discloses the system according to claim 6, but fails to disclose an odd number of slits in the chopper disk.
In a related field of endeavor, Gray et al. discloses an inspection system (Gray et al.: Fig. 1 subject 103; Abstract) including an x-ray source (160) and backscatter detectors (110,120), including a chopper disk wherein the chopper disk comprises an odd number of slits (¶14 chopper wheel; ¶¶94-95) and wherein regions of the chopper disk illuminated by x-rays are configured to cooperate with the slits to facilitate temporal interleaving of the one or more scanning x-ray beams (¶¶94-95 beam chopping mechanism is a chopper wheel having three slits positioned at 120 degrees apart and aligned with two parallel collimator slits such that each chopper slit will leave one of the parallel collimator slits while another is just entering the opposite parallel slit. This creates two parallel scanning beams that are interleaved in time and can be processed separately even with a single common detector array, circuitry and processing, all using a single source which conically illuminates the two parallel slits.).

    PNG
    media_image3.png
    583
    747
    media_image3.png
    Greyscale

In view of the ability to create parallel scanning beams interleaved in time using a chopper disk with three slits as is disclosed in Gray et al. at Paragraphs 94-95, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gray et al. with the teachings of Smith to utilize a chopper disk with three slits.

Regarding claims 8 and 19, Smith discloses the system of claim 1 and the method of claim 14, respectively, but is silent regarding a conveyor.
In a related field of endeavor, Gray et al. discloses an inspection system and method (Gray et al.: Fig. 8 subject 830; Abstract) including an x-ray source (160) and backscatter detectors (110,120), and a conveyor (¶116 conveyed or moving walkway), the system and the method further comprising a conveyor (¶116) configured to move the scan subject (830) through the one or more scanning x-ray beams (813), thereby causing a scan of the scan subject to occur (Fig. 8; Figs. 9A-9C).

    PNG
    media_image4.png
    606
    771
    media_image4.png
    Greyscale

In view of the ability to review images at a workstation while subjects are conveyed by at a consistent speed on a conveyor as is disclosed in Gray et al. at Figure 8 & Paragraph 116, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gray et al. with the teachings of Smith to utilize a conveyor to perform an inspection of persons while an operator can review the images nearby with a workstation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kotowski et al. (US Pub. 2010/0067654) – which discloses a security system (Fig. 1; Abstract) for screening people with a chopper wheel (Fig. 3).
Chen et al. (US Pub. 2015/0241368) – which discloses a human body back scattering inspection method system (Figs. 1-2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884